PER CURIAM.
Appellant, Derrick Lamont Jordan, appeals his conviction for the offense of robbery with a firearm. The issues concern (1) the denial of appellant’s motion to suppress the out-of-court identifications made by a witness to the robbery; and (2) the imposition of a $20,000 fine for a first-degree felony. We conclude the trial court did not abuse its discretion in denying appellant’s motion to suppress, and affirm as to the first issue. The second issue pertains to the $20,000 fine imposed in conjunction with a 12-year prison sentence. Robbery with a firearm is a first-degree felony, see § 812.13(2)(a), Fla.Stat. (1991), which is reclassified as a life felony by operation of section 775.087(l)(a), Florida Statutes (1991). The maximum fine authorized for a life felony is $15,000. § 775.-083(l)(a), Fla.Stat. (1991).
Accordingly, appellant’s conviction and sentence are affirmed. The $20,000 fine is vacated, and the cause is remanded for imposition of a fine in accordance with, the provisions of section- 775.083(l)(a), Florida Statutes (1991).
ERVIN, JOANOS and KAHN, JJ., concur.